The Honorable Mark Stodola, Prosecuting Attorney, Sixth Judicial District P.O. Box 1979 Little Rock, Arkansas 72203
Dear Mr. Stodola:
This is in response to your request for a supplemental opinion on Act 550 of 1993. This office recently issued an opinion on Act 550 pursuant to your request. See Op. Att'y Gen. 93-209. In your most recent request, you indicate that the Circuit Judges of Pulaski County are interpreting provisions of Act 550 contrary to this office's interpretation, as appears in Opinion No. 93-209.
After researching this question, I have determined that any attempt to address it in a supplemental opinion would violate this office's longstanding policy against rendering opinions on the judgments of courts. Our policy on such matters is compelled, primarily, by the separation of powers doctrine. See Ark. Const., Art. 4, §§ 1 and 2. The judicial power of the State is vested in the courts. Ark. Const., Art. 7, § 1. Questions raised in judicial proceedings are properly addressed in that forum, pursuant to the courts' power and duty to interpret the law as enacted by the General Assembly. An opinion from this office would, under such circumstances, constitute little more than an executive comment on matters appropriately within the judicial branch; as such, this office's opinions are advisory and not binding on the courts. Nothing short of a final decision by the proper court can resolve such matters. Pursuant to these principles, the course of action which I would suggest is to pursue an appeal of any unfavorable judgments rendered by the courts.
The foregoing, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh